Exhibit 10.3

PSS WORLD MEDICAL, INC.
AMENDED AND RESTATED
OFFICER DEFERRED COMPENSATION PLAN
(as amended through July 1, 2004)


ARTICLE 1
ESTABLISHMENT OF PLAN

1.01 Background of Plan. PSS World Medical, Inc. established, effective as of
August 1, 1998, a deferred compensation plan known as the PSS World Medical,
Inc. Officer Deferred Compensation Plan. The Plan became effective for
Compensation payable on or after August 1, 1998. The Plan was amended and
restated as of March 30, 1999 to change the name of the Plan and to eliminate
the forfeiture of stock options granted under the Stock Option Program in any
Plan Year that the Participant terminates a deferral election under the Plan.
The Plan was further amended and restated as of July 1, 2000 to change to the
investment crediting methodology for the deferral account balances and for
related purposes. The Plan was further amended and restated as of April 1, 2001
to permit pay out of account balances of $25,000 or less in a lump sum under
certain conditions and to clarify the payout procedures. The Plan was further
amended and restated as of April 1, 2002 to (i) to add Tier 5 Officers as
eligible participants, (ii) to permit discretionary Company contributions on
behalf of Participants, (iii) to change the Plan Year, (iv) to provide more
flexibility in investment allocation elections, (v) to allow longer payout
elections for retirement account balances of more than $25,000, (vi) to allow
mid-year enrollments for newly eligible participants, and (vii) to effect
certain “housekeeping” changes. The Plan was further amended and restated as of
July 1, 2003 to permit up to three deferral accounts for in-service
distributions and one deferral account for distributions upon termination of
employment, and to increase the Company Matching Contribution for Tier 5
officers from 20% to 35% of eligible Compensation. The Plan is hereby further
amended and restated as of July 1, 2004 to reflect that no options will be
granted under the Officer Stock Option Grant Program from and after July 1,
2004.


1.02 Purpose. The Company desires to recognize the valuable contribution of its
selected officers by providing the Officer Deferral Incentive Program, an
executive benefit program consisting of (i) this Officer Deferred Compensation
Plan, under which participants may voluntarily defer compensation, which,
together with a Company matching contribution on deferrals of up to a designated
percentage of compensation, will earn a return based on the performance of one
or more benchmark investments, and (ii) the Officer Stock Option Grant Program,
which provides participants the opportunity to purchase Company stock when the
growth in the stock value exceeds a designated formula amount. The Officer Stock
Option Grant Program was amended as of July 1, 2004 to reflect that no options
will be granted thereunder from and after July 1, 2004. Any options theretofore
granted under that program will remain outstanding in accordance with their
terms and the Company’s equity incentive plans under which they were granted.


1.03 Status of Plan. The Plan is intended to be a nonqualified, unfunded plan of
deferred compensation under the Internal Revenue Code of 1986, as amended.
Although the plan is unfunded for tax purposes, the Company may establish a
trust under Revenue Procedure 92-64 to provide benefits under the Plan. (See
Section 1.04).


1.04 Establishment of Trust. As noted in Section 1.03, the Company may establish
a trust to fund benefits provided under the terms of the Plan (“Trust”). It is
intended that a transfer of assets into the Trust will not generate taxable
income (for federal income tax purposes) to the Participants until such assets
are actually distributed or otherwise made available to the Participants.



ARTICLE 2
DEFINITIONS

2.01 Definitions. Certain terms of the Plan have defined meanings set forth in
this Article and which shall govern unless the context in which they are used
clearly indicates that some other meaning is intended.


  Accounts.  The term “Accounts” means and includes all of a Participant’s
In-Service Accounts and his or her Termination Account under the Plan. The
performance and value of the Accounts shall be measured by reference to the
performance of one or more third-party investment funds (investing in equities
and fixed income instruments) designated from time to time by the Plan
Administrator as being benchmark investments for Accounts. The maintenance of
individual Accounts is for bookkeeping purposes only. The Participant is not an
actual investor in the designated funds; rather the Participant is permitted to
select any of the funds as a benchmark for the return on his or her Compensation
deferred under the Plan.


  Beneficiary.  Any person or persons designated by a Participant, in accordance
with procedures established by the Committee or Plan Administrator, to receive
benefits hereunder in the event of the Participant’s death. If any Participant
shall fail to designate a Beneficiary or shall designate a Beneficiary who shall
fail to survive the Participant, the Beneficiary shall be the Participant’s
surviving spouse, or, if none, the Participant’s surviving descendants (who
shall take per stirpes) and if there are no surviving descendants, the
Beneficiary shall be the Participant’s estate.


--------------------------------------------------------------------------------

  Board.  The Board of Directors of the Company.


  Change in Control.  As defined in Section 9.03.


  Committee.  The Compensation Committee of the Board.


  Company.  PSS World Medical, Inc. and its corporate successors.


  Company Matching Contribution.  The matching contributions made by the Company
to Participants’ Accounts in accordance with Section 5.05.


  Compensation.  The total salary, commissions and cash bonus payable by the
Company to a Participant in the relevant Plan Year for services to the Company
or any of its affiliates, as such amount may be changed from time to time.


  Deferral Election Form.  A form, substantially in the form attached hereto as
Exhibit A, pursuant to which a Participant elects to defer Compensation under
the Plan.


  Deferral Termination Date.  As defined in Section 5.03(c).


  Disability.  Total and permanent disability as determined under the Company’s
long term disability program, whether or not the Participant is covered under
such program. If no such program is in effect, the Disability of a Participant
shall be determined in good faith by the Board.


  Discretionary Company Contributions.  The discretionary contributions, if any,
made by the Company to Participants’ Accounts in accordance with Section 5.06.


  Effective Date.  The Plan is effective for Compensation payable on or after
August 1, 1998.


  Election Date.  The date established by the Plan as the date by which a
Participant must submit a valid Deferral Election Form to the Plan Administrator
in order to participate in the Plan for a Plan Year. For each Plan Year, the
Election Date is June 30 of the preceding Plan Year (or July 31, 1998 with
respect to the Plan Year ending March 31, 1999); provided, however, that if a
person first becomes a eligible to participate in the Plan after the beginning
of the Plan Year, the Election Date for such person for that Plan Year shall be
the 30th day after he or she first becomes eligible to participate in the Plan.


  In-Service Account.  An In-Service Account established by the Company under
Section 5.03 of the Plan for a Participant for short-term deferrals of
Compensation pursuant to the Plan. A Participant may have up to three In-Service
Accounts under the Plan in addition to his or her Termination Account. A
Participant is not required to have any In-Service Accounts.


  Normal Retirement.  Termination of Employment after age 60, or after age 55
with ten years of prior service with the Company or any of its affiliates.


  Officer.  A person who has been designated by the Board as a Tier 1 Officer,
Tier 2 Officer, Tier 3 Officer, Tier 4 Officer or Tier 5 Officer of the Company.


  Participant.  Any Officer who has elected to participate in the Plan or who
has received a Discretionary Company Contribution under the Plan.


  Plan.  The PSS World Medical, Inc. Amended and Restated Officer Deferred
Compensation Plan as set forth in this document together with any subsequent
amendments hereto.


  Plan Administrator.  The Committee or its delegee of administrative duties
under the Plan pursuant to Section 3.02.


  Plan Year.  The Plan Year shall be the twelve-month period from July 1 of each
year though June 30 of the following calendar year; provided, however, that Plan
Year 2002 shall mean the 15-month period from April 1, 2001 to June 30, 2002.
Thereafter, “Plan Year 2003” for example, shall mean the year ended June 30,
2003, and so on.

-2-

--------------------------------------------------------------------------------

  Roll-Over Balance.  The unpaid vested balance in a Participant’s In-Service
Account that will automatically be rolled into the Participant’s Termination
Account under the circumstances described in Section 5.08(c).


  Stock Option Grant Program.  The PSS World Medical, Inc. Officer Stock Option
Grant Program, as amended from time to time.


  Termination Account.  A Termination Account established by the Company under
Section 5.03 of the Plan for a Participant for deferrals of Compensation
pursuant to the Plan until the Participant’s Termination of Employment,
including any Discretionary Company Contributions.


  Termination of Employment.  A Termination of Employment occurs when a
Participant ceases for any reason to be an employee of the Company or any of its
affiliates.


  Termination Triggering Event.  As defined in Section 5.08(a).


  Valuation Dates.  The dates for valuing the balance in an Account as provided
in Section 5.08.



ARTICLE 3
ADMINISTRATION OF THE PLAN

3.01 Administrator of the Plan. The Plan shall be administered by the Committee.
The Committee may delegate certain administrative functions to the Plan
Administrator as provided in Section 3.02.


3.02 Authority of Committee. The Committee shall have full power and authority
to: (i) interpret and construe the Plan and adopt such rules and regulations as
it shall deem necessary and advisable to implement and administer the Plan, (ii)
determine the benefits of the Plan to which any Participant, Beneficiary or
other person may be entitled, (iii) keep records of all acts and determinations
of the Committee and Plan Administrator, and to keep all such records, books of
accounts, data and other documents as may be necessary for the proper
administration of the Plan, (iv) prepare and distribute to all Participants and
Beneficiaries information concerning the Plan and their rights under the Plan,
(v) do all things necessary to operate and administer the Plan in accordance
with its provisions, and (iv) designate persons other than members of the
Committee or the Board to carry out its responsibilities, subject to such
limitations, restrictions and conditions as it may prescribe. Without limiting
the foregoing, the Committee may from time to time delegate to one or more
agents who may or may not be employees of the Company (the “Plan Administrator”)
the authority to act on behalf of the Committee in all matters of Plan
administration, but the Committee shall retain exclusive authority to determine
eligible Participants, to amend or terminate the Plan, and to make a
determinations under Section 7.02 of the Plan. Until later designated by the
Committee, the Plan Administrator shall be a committee consisting of David
Smith, Jeff Anthony and David Klarner.


3.03 Effect of Committee Determinations. No member of the Committee or the Board
or the Plan Administrator shall be personally liable for any action or
determination made in good faith with respect to the Plan or to any settlement
of any dispute between a Participant and the Company. Any decision or action
taken by the Committee or the Board with respect to the administration or
interpretation of the Plan shall be conclusive and binding upon all persons.



ARTICLE 4
PARTICIPATION

4.01 Election to Participate. Each Tier 1, Tier 2, Tier 3, Tier 4 and Tier 5
Officer is automatically eligible to participate in the Plan. He or she may
participate in the Plan for a Plan Year by delivering a properly completed and
signed Deferral Election Form to the Plan Administrator on or before the
Election Date for such Plan Year. The Participant’s participation in the Plan
will be effective as of the following date, as applicable: (i) in the case of
the first Plan Year, August 1, 1998, (ii) in the case of subsequent Plan Years,
the first day of the Plan Year beginning after the Plan Administrator receives
the Participant’s Deferral Election Form, or (iii) in the case of a person who
first becomes eligible to participate in the Plan after the beginning of a Plan
Year, the first day after the Plan Administrator receives the Deferral Election
Form if filed within 30 days after such Participant first becomes eligible to
participate in the Plan. A Participant shall not be entitled to any benefit
hereunder unless such Participant (i) has properly completed a Deferral Election
Form and deferred the receipt of Compensation pursuant to the Plan, or (ii) has
received a Discretionary Company Contribution under the Plan.





-3-

--------------------------------------------------------------------------------

4.02 Voluntary Termination of Deferral Election Form.


  (a) Cessation of Deferrals; Effect. A Participant may at any time cease making
further deferrals into all (but not less than all) of his or her Accounts during
a Plan Year by terminating his or her Deferral Election Form. Such termination
will be effective on the first day of the calendar quarter after the Participant
notifies the Plan Administrator of the Participant’s termination of the Deferral
Election Form. If a Participant terminates a Deferral Election Form, the
Participant may not activate a new Deferral Election Form to defer Compensation
under the Plan for the remainder of the Plan Year in which the Participant’s
former Deferral Election Form was terminated or for the next following Plan
Year.

  (b) Prior Deferred Amounts. Any Compensation deferred prior to the termination
of a Deferral Election Form shall remain subject to the original Deferral
Election Form and the Plan. On or before the Election Date for the second
following Plan Year or of any subsequent Plan Year, the Participant may deliver
a new Deferral Election Form for any Account and thereby defer the receipt of
any future Compensation. Such new Deferral Election Form shall be effective only
for Compensation applicable to the Participant’s service after the first day of
the next eligible Plan Year following the Plan Administrator’s receipt of the
Participant’s new Deferral Election Form.


4.03 Continuation of Deferral Election Form. Prior to the commencement of each
Plan Year, a Participant shall have the right, by executing and delivering to
the Plan Administrator a new Deferral Election Form, to modify the percentage of
his or her Compensation which is deferred to his or her Accounts under the Plan.
Such new Deferral Election Form shall be effective only for Compensation
applicable to the Participant’s service after the first day of the new Plan
Year. If the Participant fails to deliver a new Deferral Election Form prior to
the commencement of the new Plan Year, the Participant’s Deferral Election Form
in effect during the previous Plan Year shall continue in effect during the new
Plan Year, unless the Participant is prohibited from making deferrals under the
Plan in such new Plan Year by reason of having terminated a prior Election Form
pursuant to Section 4.02(a)


4.04 Automatic Termination of Deferral Election Form. A Participant's Deferral
Election Form will automatically terminate at the earlier of (i) the
Participant's Termination of Employment, or (ii) the termination of the Plan.


4.05 No Implied Rights. Nothing contained in the Plan shall be deemed to give
any Officer the right to continue in such status or to remain as an employee of
the Company.



ARTICLE 5
PLAN BENEFITS

5.01 Deferred Compensation. A Participant may elect to defer up to 100% of his
or her Compensation in accordance with the terms of the Plan and the Deferral
Election Form; provided, however, that the Company Matching Contribution shall
apply only with respect to deferrals of up to 15% of Compensation for Tier 1 and
Tier 2 Officers and up to 10% of Compensation for Tier 3 through Tier 5
Officers. For bookkeeping purposes, the amount of the Compensation which the
Participant elects to defer pursuant to the Plan shall be transferred to and
held in the Participant’s individual Accounts, as indicated in the Deferral
Election Form, and subject to the terms of the Plan.


5.02 Time of Election of Deferral. Subject to Section 4.03, a Participant who
wishes to defer Compensation for a Plan Year must irrevocably elect to do so on
or prior to the Election Date for such Plan Year, by delivering a valid Deferral
Election Form to the Plan Administrator.


5.03 Deferral Elections.


  (a) Designation of Accounts. The Company will automatically designate a
Termination Account for each Participant for the purpose of (i) crediting the
Participant’s voluntary deferrals of Compensation, if any, into the Termination
Account, (ii) crediting Roll-Over Balances, if applicable, from the
Participant’s In-Service Accounts pursuant to Section 5.08(c), and (iii)
crediting any Discretionary Company Contributions made to the Participant. In
addition to the Termination Account, a Participant may designate up to three
In-Service Accounts.


  (b) Deferral Amounts. The Deferral Election Form shall indicate: (i) the
aggregate dollar amount or percentage (in increments of 1%) of Compensation to
be deferred, (ii) the components of Compensation from which such deferrals are
to be made, such as from salary, bonus or commission, and (iii) of such
aggregate amount to be deferred, the dollar amount or percentage (in increments
of 1%) of Compensation to be credited to each Account, if more than one.


-4-

--------------------------------------------------------------------------------

  (c) Deferral Periods. A Participant shall designate for each In-Service
Account a date (the “Deferral Termination Date”), after which payments from such
Account will be payable pursuant to Section 5.08. The Deferral Termination Date
must be at least three years after the first date that deferrals are made to the
In-Service Account. Distribution of amounts held in a Participant’s Termination
Account shall commence as provided in Section 5.08(a) following the earliest of
(i) the Participant’s Termination of Employment, (ii) the Participant’s death,
(iii) the Participant’s Disability, or (iv) the Participant’s termination of
participation pursuant to Section 7.02.


  (d) Limited Changes Permitted. Except as provided in clauses (i) and (ii)
below and in Section 4.02, deferral elections shall be irrevocable.


    (i)              Extension of Deferral Period. For each In-Service Account,
the Participant may file a new Deferral Election Form to extend the Deferral
Termination Date for such Account; provided, however, that (A) a Participant is
limited to one such changed election for each In-Service Account during the life
of the Plan, (B) the new Deferral Termination Date selected must be at least
five years later than the prior Deferral Termination Date for such Account, and
(C) such changed election, to be effective, must be filed with the Plan
Administrator no less than thirteen (13) months prior to the originally selected
Deferral Termination Date for such Account.


    (ii)              Number of Installment Payments for Termination Account. A
Participant may designate in his or her Deferral Election Form the number of
installments (between five and twenty) in which his or her Termination Account
will be paid in accordance with Section 5.08(a); provided that if no such
election is indicated, the Termination Account will be paid in five
installments, or in a lump sum if less than $25,000. A Participant may change
his or her election as to the number of installment payments for the Termination
Account; provided, however, that (A) a Participant is limited to one such
changed election in any Plan Year, (B) such changed election, to be effective,
must be filed with the Plan Administrator no less than thirteen (13) months
prior to the Termination Triggering Event (as defined in Section 5.08(a)), and
(C) a changed election, once effective, shall override all prior such elections.


5.04 Return on Account Balances. Amounts in a Participant’s Account will be
credited with a return (positive or negative) measured by reference to the
performance of one or more benchmark investment funds selected by the
Participant for such Account. A Participant may from time to time, in accordance
with procedures established by the Plan Administrator: (i) indicate and change
his or her investment allocation choices from among the offered benchmark
investment funds, and (ii) indicate whether such investment allocation elections
shall apply to new deferrals, existing Account balances, or both. Unless
otherwise indicated by the Plan Administrator, a Participant may specify
different investment allocations for each of his or her Accounts. Indications of
investment allocation choices shall be made in such manner and with such
frequency as may be approved from time to time by the Plan Administrator.
Participants will be provided with quarterly reports as to the status of their
various Accounts.


5.05 Company Matching Contributions. For each dollar ($1.00) that a Tier 1
Officer defers into an Account (up to 15% of Compensation in the aggregate for
all of the Participant’s Accounts), the Company will make a matching
contribution of one dollar twenty-five cents ($1.25). For each dollar ($1.00)
that a Tier 2 Officer defers into an Account (up to 15% of Compensation in the
aggregate for all of the Participant’s Accounts), the Company will make a
matching contribution of one dollar ($1.00). For each dollar ($1.00) that a Tier
3 Officer defers into an Account (up to 10% of Compensation in the aggregate for
all of the Participant’s Accounts), the Company will make a matching
contribution of seventy-five cents ($.75). For each dollar ($1.00) that a Tier 4
Officer defers into an Account (up to 10% of Compensation in the aggregate for
all of the Participant’s Accounts), the Company will make a matching
contribution of fifty cents ($.50). For each dollar ($1.00) that a Tier 5
Officer defers into an Account (up to 10% of Compensation in the aggregate for
all of the Participant’s Accounts), the Company will make a matching
contribution of thirty-five cents ($.35). Company Matching Contributions will
earn a return based on the same investment allocations selected by the
Participant with respect to the Account into which such Company Matching
Contributions are credited. The Board may change the amount of the Company
Matching Contributions for any future Plan Year by giving written notice to
eligible Participants prior to the Election Date for such Plan Year. Any such
change will be prospective only.


5.06 Discretionary Company Contributions. The Company may at any time make a
discretionary contribution to a Participant’s Termination Account in any amount
the Company deems advisable. Discretionary Company Contributions will earn a
return based on the same investment allocations selected by the Participant with
respect to the Participant’s Termination Account; provided that if the
Participant has not indicated an investment allocation for his or her
Termination Account, the most conservative investment allocation then available
under the Plan will be applied to the Participant’s Termination Account unless
and until changed by the Participant. The Company may discriminate among
Participants in making Discretionary Company Contributions and may discriminate
among those Participants receiving Discretionary Company Contributions as to the
amount of such contributions.


-5-

--------------------------------------------------------------------------------

5.07 Vesting. Vesting refers to a Participant's ability to receive benefits at
the end of the deferral period.


  (a) Participant Deferrals. Participants are always 100% vested in their
Accounts other than Company Matching Contributions or Discretionary Company
Contributions and allocated return thereon.


  (b) Company Matching Contributions. Company Matching Contributions and
allocated return thereon become vested in accordance with the following
schedule:




Years elapsed since first
deferral under the Plan
  Vested % of Company Matching
Contributions and allocated
return thereon
   Less than 4 Years 0%  4 Years 20%  5 Years 40%  6 Years 60%  7 Years 80%  8
Years 100%  Earlier death, Normal Retirement or
 Disability of Participant
  100%  A successor to the Company
 terminates the Plan
  100%  Within 24 months of the Change in
 Control, a successor to the Company
 terminates the employment of Participant
 without cause or Participant resigns for
 Good Reason, as defined in Participant's
 Employment Agreement, if any,
 with the company 100%



  For example, if a Participant first made a deferral under the Plan with
respect to any part of Plan Year 2003, he or she will become vested in all
Company Matching Contributions in all of his or her Accounts, based on the
anniversary of the first day of such 2003 Plan Year (i.e., all Company Matching
Contributions to such Participant, whenever made, will be 20% vested on July 1,
2007, 40% vested on July 1, 2008, and so on). For a Participant who began
participating in the Plan prior to April 1, 2002, his or her vesting dates will
be based on an April 1 plan year, which was in effect prior to April 1, 2002.






-6-

--------------------------------------------------------------------------------

  (c) Discretionary Company Contributions. Discretionary Company Contributions
and allocated return thereon become vested in accordance with the following
schedule:




Years elapsed since the last day
of the Plan Year in which
the Discretionary Company
Contribution was made
  Vested % of >Discretionary
Company Contributions and
allocated return thereon
 
   Less than 1 Year 0%  1 Year 20%  2 Years 40%  3 Years 60%  4 Years 80%  5
Years 100%  Earlier death, Normal Retirement or
 Disability of Participant
  100%  A successor to the Company
 terminates the Plan
  100%  Within 24 months of the Change in
 Control, a successor to the Company
 terminates the employment of Participant
 without cause or Participant resigns for
 Good Reason, as defined in Participant's
 Employment Agreement, if any,
 with the company 100%



  For example, if a Discretionary Company Contribution was made to a Participant
at any time during Plan Year 2002, the Participant would become vested in 20% of
such contribution as of the last day of Plan Year 2003, and 40% of such
contribution as of the last day of Plan Year 2004, and so on.


5.08 Payment of Accounts.


  (a) Payment Dates for Termination Account. Payment of vested Plan benefits
held in a Participant’s Termination Account (together with any Roll-Over
Balances from such Participant’s In-Service Accounts in accordance with Section
5.08(c)) shall commence within 45 days after the end of the month in which
occurs the earliest of the following events (i) the Participant’s Termination of
Employment, (ii) the Participant’s death, (iii) the Participant’s Disability or
(iv) the Participant’s termination of participation pursuant to Section 7.02
(each a “Termination Triggering Event”). Payments shall be based on the vested
Account balance valued as of the applicable Valuation Dates. The first Valuation
Date shall be the last day of the month in which the Termination Triggering
Event occurs. If the aggregate vested balance in the Participant’s Termination
Account (including any Roll-Over Balances from such Participant’s In-Service
Accounts in accordance with Section 5.08(c)) is $25,000 or less on the first
Valuation Date, the entire remaining vested balance will be paid in a single
lump sum. If the aggregate vested balance in the Participant’s Termination
Account (including any Roll-Over Balances from such Participant’s In-Service
Accounts in accordance with Section 5.08(c)) exceeds $25,000 on the first
Valuation Date, the remaining vested balance will be paid in such number of
installments (between five and twenty) as indicated by the Participant in his or
her most recent effective Deferral Election Form for the Termination Account;
provided, however, that upon the Participant’s death or termination of
participation pursuant to Section 7.02, the entire unpaid vested balance in his
or her Account shall be paid to the Participant’s Beneficiary in a single lump
sum within 45 days after the first Valuation Date. The Valuation Date for each
installment after the first installment shall be December 31 of the year in
question. Each installment payment shall be paid within 45 days after the
applicable Valuation Date, in an amount equal to the Account value as of the
such Valuation Date divided by the number of remaining installments to be paid.


-7-

--------------------------------------------------------------------------------

  (b) Payment Dates for In-Service Accounts. Except as provided in Section
5.08(c), payment of vested Plan benefits held in a Participant’s In-Service
Account shall be paid in a lump sum within 45 days after the end of the month in
which the Deferral Termination Date occurs, as indicated in the Participant’s
most recent effective Deferral Election Form for such Account. Unless rolled
into the Participant’s Termination Account as provided in Section 5.08(c),
payment from a Participant’s In-Service Account shall be based on the vested
Account balance valued as of the last day of the month in which the Deferral
Termination Date occurs (the “Valuation Date”).


  (c) Roll-Over of In-Service Accounts to Termination Account. If a Termination
Triggering Event with respect to a Participant occurs prior to the Deferral
Termination Date with respect to an In-Service Account of such Participant, the
vested balance in such In-Service Account (the “Roll-Over Balance”) shall
automatically be rolled into the Participant’s Termination Account and paid as
provided in Section 5.08(a) in the number of installments applicable to the
Termination Account. If the Termination Triggering Event occurs after a Deferral
Termination Date but prior to the distribution of the In-Service Account
balance, the vested balance of the In-Service Account shall be paid in a lump
sum as provided in Section 5.08(b).


  (d) Accruals During Payment Periods. The unpaid portion of a Participant’s
Account shall continue to receive allocated returns as provided in Section 5.04
until the last applicable Valuation Date for such Account, but no interest or
other return will be paid on Account balances between the applicable Valuation
Dates and payment dates as provided in Sections 5.08(a) and (b).


  (e) Termination of Eligible Status. Subject to Section 7.02, the termination
of a Participant’s status as an Officer will not, absent Termination of
Employment, cause a payout of such Participant’s Account, and such person may
continue to defer Compensation into the Plan, but no Company Matching
Contributions will be made on Compensation deferred while he or she is not an
Officer. Allocated returns will continue to accrue on such person’s Account as
provided in Section 5.04 and 5.08(d).


5.9 Financial Hardship. The Plan Administrator may, in its sole discretion,
accelerate the payment to a Participant of an amount reasonably necessary to
handle a severe financial hardship of a sudden and unexpected nature due to
causes not within the control of the Participant. Such payment may be made even
if the Participant has not incurred a Termination of Employment and regardless
of the number of years he or she has been a Participant. All financial hardship
distributions shall be made in cash in a lump sum. Such payments will be made on
a first-in, first-out basis so that the oldest Compensation deferred under the
Plan shall be deemed distributed first in a financial hardship.


5.10 Payment to Minors and Incapacitated Persons. In the event that any amount
is payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, in its sole discretion, shall
determine:


  (a) By payment to the legal representative of such minor or such person;


  (b) By payment directly to such minor or such person;


  (c) By payment in discharge of bills incurred by or for the benefit of such
minor or such person. The Plan Administrator shall make such payments without
the necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan’s obligation to
the Participant and his or her Beneficiaries.


5.11 Application for Benefits. The Plan Administrator may require a Participant
or Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits, including without limitation a consent to
participating in any corporate owned life insurance program which the Company
sponsors. The Plan Administrator may rely upon all such information given to it,
including the Participant’s current mailing address. It is the responsibility of
all persons interested in receiving a distribution pursuant to the Plan to keep
the Plan Administrator informed of their current mailing addresses.


5.12 Designation of Beneficiary. Each Participant from time to time may
designate any person or persons (who may be designated contingently or
successively and who may be an entity other than a natural person) as his or her
Beneficiary or Beneficiaries to whom the Participant’s Account is to be paid if
the Participant dies before receipt of all such benefits. Each Beneficiary
designation shall be on the form prescribed by the Plan Administrator and will
be effective only when filed with the Plan Administrator during the
Participant’s lifetime. Each Beneficiary designation filed with the Plan
Administrator will cancel all Beneficiary designations previously filed with the
Plan Administrator. The revocation of a Beneficiary designation, no matter how
effected, shall not require the consent of any designated Beneficiary.


-8-

--------------------------------------------------------------------------------


ARTICLE 6
FUNDING OF PLAN

6.01 Funding. Plan benefits shall be paid from the general assets of the Company
or as otherwise directed by the Company. To the extent that any Participant
acquires the right to receive payments under the Plan (from whatever source),
such right shall be no greater than that of an unsecured general creditor of the
Company. Participants and their Beneficiaries shall not have any preference or
security interest in the assets of the Company other than as a general unsecured
creditor.



ARTICLE 7
AMENDMENT AND TERMINATION

7.01 Plan Amendment and Termination. The Committee reserves the right to modify,
alter, amend, or terminate the Plan, at any time and from time to time, without
notice, to any extent deemed advisable; provided, however, that no such
amendment or termination shall (without the written consent of the Participant,
if living, and if not, the Participant’s Beneficiary) adversely affect any
benefit under the Plan which has accrued with respect to the Participant or
Beneficiary as of the date of such amendment or termination regardless of
whether such benefit is in pay status.


7.02 Early Termination of Participation. Notwithstanding any other provision of
the Plan, if the Committee determines that the continued participation in the
Plan by a Participant would jeopardize the unfunded status of the Plan under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Committee may, in its sole discretion, disallow further participation by such
Participant, in which event the balance in such Participant’s Accounts shall be
paid to the Participant or his or her Beneficiary, as the case may be, in a lump
sum within 45 days after the end of the month in which such termination occurs.
In no event may the total number of Participants the Plan exceed 3% of the
Company’s total work force.



ARTICLE 8
CLAIMS PROCEDURE

8.01 Claims Procedure. Accounts shall be paid in accordance with the provisions
of this Plan. If the Participant or his or her Beneficiary requests payment of
benefits, and such request is denied in whole or in part, the Participant or the
designated Beneficiary may request a review of the Company’s denial of benefits
within sixty days of the date the Participant or the Beneficiary receives
written notice of such denial. If the Company again denies the Participant’s or
the Beneficiary’s request for payment of benefits, the Company shall provide
written notice of the denial of benefits to the Participant or the Beneficiary
and shall include in such notice a claims appeal procedure, all in accordance
with Section 503 of the ERISA and DOL Regulation §2560.503-1 and such procedures
are incorporated in this Plan by reference.



ARTICLE 9
MISCELLANEOUS

9.01 Headings. The headings and sub-headings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.


9.02 Spendthrift Clause. None of the benefits, payments, proceeds or
distributions under the Plan shall be subject to the claim of any creditor of
any Participant or Beneficiary, or to any legal process by any creditor of such
Participant or Beneficiary, and none of them shall have any right to alienate,
commute, anticipate or assign any of the benefits, payments, proceeds or
distributions under the Plan except to the extent expressly provided herein to
the contrary.


9.03 Change in Control. The Plan shall not be automatically terminated by the
Company’s acquisition by, merger into, or sale of substantially all of its
assets to any other organization (a “Change in Control”), but the Plan shall be
continued thereafter by such successor organization. All rights to amend,
modify, suspend or terminate the Plan shall be transferred to the successor
organization, effective as of the date of the Change in Control. If the
successor terminates the Plan, all Participants shall thereupon become 100%
vested in their Accounts, including Company Matching Contributions,
Discretionary Company Contributions and allocated return thereon. If within 24
months of the Change in Control a Participant is terminated by the Company other
than for cause (as determined by the Company) or the Participant resigns for
Good Reason (as defined in the Participant’s Employment Agreement, if any), such
Participant shall thereupon become 100% vested in his or her Account, including
Company Matching Contributions, Discretionary Company Contributions and
allocated return thereon.


-9-

--------------------------------------------------------------------------------

9.04 Release. Any payment to Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of the Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the
Committee, the Plan Administrator and the Company, any of whom may require such
Participant, Beneficiary, or legal representative, as a condition precedent to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Plan Administrator, the Committee, or the Company, as the case
may be.


9.05 Governing Law. To the extent not governed by federal law, the Plan shall be
construed in accordance with and governed by the laws of the State of Florida.


9.06 Costs of Collection; Interest. In the event the Participant collects any
part or all of the payments due under the Plan by or through a lawyer or
lawyers, the Company will pay all costs of collection, including reasonable
legal fees incurred by the Participant.


9.07 Successors and Assigns. The Plan shall be binding upon the successors and
assigns of the parties hereto.




  The foregoing is hereby acknowledged as being the PSS World Medical, Inc.
Amended and Restated Officer Deferred Compensation Plan, as adopted by the
Executive Committee of the Board of Directors of the Company, effective as of
August 1, 1998, as amended by the Compensation Committee effective as of March
30, 1999, July 1, 2000, April 1, 2001, April 1, 2002, July 1, 2003 and July 1,
2004.


    PSS WORLD MEDICAL, Inc.           By:  /s/ David A. Smith
       David A. Smith
       President and Chief Executive Officer













-10-

--------------------------------------------------------------------------------